Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The original disclosure does not mention "the number of fins defining each of the first and second pluralities of fins is greater than 24"; the original claims recited 24 but were unclear on whether that number was 24 fins each or combined. The specification is silent on "24" or "48" fins.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renner et al (US 2015/0377341 A1), hereinafter Renner, in view of Stocks et al (US 2017/0268655 A1), hereinafter Stocks.
 Regarding claim 1, Renner teaches a continuously variable transmission (“CVT”) (102) for a vehicle, comprising:
	a drive clutch (110);
	a driven clutch (112) operably coupled to the drive clutch (Renner, paragraph 0068 and fig 4), and the driven clutch includes a moveable sheave and a stationary sheave (Renner, paragraph 0061), and the stationary sheave includes a plurality of fins (280) (Renner, paragraph 0072) extending axially outward.
Renner fails to explicitly teach that the angular distance between adjacent fins of the plurality of fins is less than 15 degrees, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner to make the angular distance between adjacent fins of the plurality of fins less than 15 degrees to optimize, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, the spacing between adjacent fins contributes to optimizing the air flow.
Additionally, Stocks teaches a stationary sheave (122) that includes a plurality of fins (158) which can be any number, shape, and configuration suitable to generate the vacuum (air flow) effect desired (Stocks, paragraph 0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner with the fins of Stocks such that the fins have an angle between them of 15 degrees or less, as it would only take testing by one having ordinary skill in the art to determine the optimal spacing between the fins, and Stocks teaches that the fins may be spaced however suitable to reach the desired effect.
Renner and Stocks are analogous to the claimed invention as both deal with cooling CVTS.

Regarding claim 2, Renner and Stocks teach the CVT of claim 1 disclosed above, but fail to explicitly disclose that the angular distance between adjacent fins of the plurality of fins is approximately 6-10 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Stocks to make the angular distance between adjacent fins of the plurality of fins approximately 6-10 degrees to optimize the air flow, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, Stocks teaches a stationary sheave (122) that includes a plurality of fins (158) which can be any number, shape, and configuration suitable to generate the vacuum (air flow) effect desired (Stocks, paragraph 0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner with the fins of Stocks such that the fins have an angle between them of 6 to 10 degrees, as it would only take testing by one having ordinary skill in the art to determine the optimal spacing between the fins, and Stocks teaches that the fins may be spaced however suitable to reach the desired effect.
Renner and Stocks are analogous to the claimed invention as both deal with cooling CVTS.

Regarding claim 3, Renner and Stocks teach the CVT of claim 1 disclosed above, and Renner further teaches a housing (200) generally surrounding the drive and driven clutches (Renner, paragraph 0069), the housing including an inner cover (230) having a first air inlet (260) and an outer cover (220) removably coupled to the inner cover (Renner, paragraph 0069) and having a second air inlet (240) (Renner, paragraphs 0068-0081).

Regarding claim 4, Renner and Stocks teach the CVT of claim 3 disclosed above, and Renner further teaches that the first air inlet (260) is positioned adjacent the drive clutch (110) and the second air inlet (240) is positioned adjacent the driven clutch (112) (Renner, paragraph 0072-0081).

Regarding claim 5, Renner and Stocks teach the CVT of claim 3 disclosed above, and Renner further teaches that the inner cover (230) further includes an air outlet (250) (Renner, paragraphs 0080 and 0083).

Regarding claim 6, Renner and Stocks teach the CVT of claim 5 disclosed above, and Renner further teaches that the air outlet (250) is positioned adjacent the driven clutch (112) (Renner, paragraph 0080 and 0083).

Regarding claim 7, Renner and Stocks teach the CVT of claim 1 disclosed above, and Renner further teaches that the stationary sheave of the driven clutch (112) is defined by a bell portion (top portion of sheave of driven clutch 112, fig. 4) and an outer sheave face extending radially outward from the bell portion (sheave of driven clutch 112, fig. 4), and the bell portion includes the plurality of fins (280).
	Renner fails to teach that the plurality of fins includes a first plurality of fins extending longitudinally outward from the bell portion and the outer sheave face includes a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at least a first portion of the second plurality of fins has a length less than that of a second portion of the second plurality of fins. 
	Stocks, however, teaches a static sheave (122) that comprises a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins as taught by Renner to have any shape and configuration suitable as taught by Stocks, specifically to have a first plurality of fins extending longitudinally outward from the bell portion and the outer sheave face includes a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at least a first portion of the second plurality of fins has a length less than that of a second portion of the second plurality of fins, such that the configuration suitably and efficiently aids in cooling the CVT. 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have a first plurality of fins extending longitudinally outward from the bell portion and the outer sheave face includes a second plurality of fins extending radially outward therefrom, and a number of fins defining the second plurality of fins, and at least a first portion of the second plurality of fins has a length less than that of a second portion of the second plurality of fins, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges (in this case, lengths and numbers of fins in each fin portion) involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Stocks and Renner are analogous to the claimed invention as both pertain to the design of CVT systems.

Regarding claim 8, Stocks and Renner teach the CVT of claim 7 disclosed above, and Stocks further teaches a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins as taught by Renner to have any shape and configuration suitable as taught by Stocks, specifically to have each of the fins of the first and second pluralities of fins extend substantially radially and has an axial height approximately equal to that of the first and second pluralities of fins, such that the configuration suitably and efficiently aids in cooling the CVT. 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have each of the fins of the first and second pluralities of fins extend substantially radially and has an axial height approximately equal to that of the first and second pluralities of fins, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges (in this case, lengths and numbers of fins in each fin portion) involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Stocks and Renner are analogous to the claimed invention as both pertain to the design of CVT systems.

Regarding claim 9, Stocks and Renner teach the CVT of claim 7 disclosed above, and Stocks further teaches a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins as taught by Renner to have any shape and configuration suitable as taught by Stocks, specifically to have the number of fins defining the first and second pluralities of fins be greater than 24, such that the configuration suitably and efficiently aids in cooling the CVT. 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have the number of fins defining the first and second pluralities of fins be greater than 24, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Stocks and Renner are analogous to the claimed invention as both pertain to the design of CVT systems.

Regarding claim 10, Stocks and Renner teach the CVT of claim 9 disclosed above, and Stocks further teaches a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins as taught by Renner to have any shape and configuration suitable as taught by Stocks, specifically to have the number of fins defining the first and second pluralities of fins be 36, such that the configuration suitably and efficiently aids in cooling the CVT. 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have the number of fins defining the first and second pluralities of fins be 36, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Stocks and Renner are analogous to the claimed invention as both pertain to the design of CVT systems.

Regarding claim 11, Renner and Stocks teach the CVT of claim 1 disclosed above, and Renner further teaches that the drive clutch (110) includes a stationary sheave and a moveable sheave (Renner, paragraph 0061), and the stationary sheave of the drive clutch (110) has plurality of fins (282).
	Renner fails to teach that the plurality of fins includes a first plurality of fins and a second plurality of fins, and the second plurality of fins has a length less than that of the first plurality of fins. 
	Stocks, however, teaches a static sheave (122) that comprises a plurality of fins (158) having any shape and configuration suitable to generate the desired air flow (Stocks, paragraph 0046). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins as taught by Renner to have any shape and configuration suitable as taught by Stocks, specifically to have the plurality of fins includes a first plurality of fins and a second plurality of fins, and the second plurality of fins has a length less than that of the first plurality of fins, such that the configuration suitably and efficiently aids in cooling the CVT. 
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Renner specifically to have the plurality of fins includes a first plurality of fins and a second plurality of fins, and the second plurality of fins has a length less than that of the first plurality of fins, since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges (in this case, lengths and numbers of fins in each fin portion) involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Stocks and Renner are analogous to the claimed invention as both pertain to the design of CVT systems.

Regarding claim 12, Renner and Stocks teach the CVT of claim 1 disclosed above, and Renner further teaches that the inner cover (230) defines an air channel (space 201) configured to allow air flow between the drive (110) and driven (112) clutches (Renner, paragraphs 0068 and 0087 and figs 4, 5c, and 6). 

Regarding claim 13, Renner and Stocks teach the CVT of claim 1 disclosed above, and Renner further teaches that the CVT comprises a windage plate (see pic 1 annotated below) coupled to at least one of the drive clutch (110) and the driven clutch (112) (Renner, paragraphs 0060, 0061, 0072, and fig 6).

    PNG
    media_image1.png
    467
    703
    media_image1.png
    Greyscale

Regarding claim 14, Renner and Stocks teach the CVT of claim 13 disclosed above, and Renner further teaches that the driven clutch (112) includes a movable sheave and a stationary sheave (Renner, paragraphs 0060-0061 and fig 6), and the windage plate is coupled to the moveable sheave (see pic 1 annotated above).

Regarding claim 15, Renner and Stocks teach the CVT of claim 1 disclosed above, and Renner further teaches that the housing (200) includes at least two of a first volute (see pic 2 annotated below) generally adjacent a stationary sheave of the drive clutch (110) and configured to direct air toward the driven clutch (112), a second volute (see pic 2 annotated below) generally adjacent the driven clutch and configured to direct air toward the drive clutch, and a third volute (see pic 2 annotated below) generally adjacent the driven clutch and configured to direct air toward an outlet of the housing (Renner, paragraphs 0060-0087 and figs 4 and 5c).

    PNG
    media_image2.png
    588
    686
    media_image2.png
    Greyscale


Regarding claim 16, Renner and Stocks teach the CVT of claim 1 disclosed above, and Renner further teaches that the outer cover (220) includes a channel (space 201 along plane 115) extending along at least a portion of a peripheral surface (234) of the inner cover (230), and the channel is configured to direct air flow from the driven clutch (112) to the drive clutch (110) (Renner, paragraphs 0068-0087 and figs 4 and 6). 

Regarding claim 17, Renner and Stocks teach the CVT of claim 16 disclosed above, and Renner further teaches that the channel is configured to direct air flow in a counterclockwise direction (Renner, paragraphs 0062 and 0082).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-32 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Renner et al (US 2015/0377341 A1), hereinafter Renner.
Regarding claim 24, Renner teaches a continuously variable transmission (“CVT”) (102) for a vehicle, comprising:
	a drive clutch (110) including a movable sheave and a stationary sheave (Renner, paragraph 0061);
	a driven clutch (112) operably coupled to the drive clutch (Renner, paragraph 0068 and fig 4) and including movable sheave and a stationary sheave (Renner, paragraph 0061); and
a housing (200) generally surrounding the drive and driven clutches and including an inner cover (230) and an outer cover (220) (Renner, paragraph 0069), and the inner cover includes at least one volute (see pic 2 annotated above) and a channel (bottom space 201 along plane 115) configured to cooperate with the at least one volute to direct air within the housing toward the driven clutch (Renner, paragraphs 0068-0087 and figs 4 and 6).

Regarding claim 25, Renner teaches the CVT of claim 24 disclosed above, and further teaches that the at least one volute is positioned adjacent the stationary sheave of the drive clutch (110) (Renner, paragraph 0061 and figs 4 and 6 and annotated pic 2 above).

Regarding claim 26, Renner teaches the CVT of claim 24 disclosed above, and further teaches that the channel (bottom space 201 along plane 115) is configured to direct air towards a center portion of the drive clutch (110) (Renner, paragraph 0060-0081 and figs 4 and 6).

Regarding claim 27, Renner teaches the CVT of claim 24 disclosed above, and further teaches that the at least one volute includes a first volute and a second volute, and the first volute is configured to cooperate with the channel (bottom space 201 along plane 115) to direct air toward the driven clutch (112), and the second volute is configured to direct air within the housing (200) toward an outlet (250) (Renner, paragraph 0060-0081 and figs 4 and 6).

Regarding claim 28, Renner teaches a continuously variable transmission (“CVT”) (102) for a vehicle, comprising:
	a drive clutch (110) including a movable sheave and a stationary sheave (Renner, paragraph 0061);
	a driven clutch (112) operably coupled to the drive clutch (Renner, paragraph 0068 and fig 4) and including movable sheave and a stationary sheave (Renner, paragraph 0061); and
a housing (200) generally surrounding the drive and driven clutches and including an inner cover (230) and an outer cover (220) (Renner, paragraph 0069), and the outer cover includes a channel (formed by 240 and 224) configured to direct air toward the drive clutch (Renner, paragraphs 0068-0087 and figs 4 and 7b).

Regarding claim 29, Renner teaches the CVT of claim 28 disclosed above, and further teaches that the channel (top space 201 along plane 115) is configured to direct air towards the stationary sheave of the drive clutch (110) at a position within the inner cover (230) (air follows belt alone plane 115 in between sheaves and covers) (Renner, paragraph 0060-0087 and figs 4 and 6).

Regarding claim 30, Renner teaches the CVT of claim 29 disclosed above, and further teaches that the inner cover (29) includes a diverter member (ribs 284) positioned adjacent the stationary sheave of the drive clutch (110) and configured to direct air from the channel (top space 201 along plane 115) toward the stationary sheave (Renner, paragraphs 0060-0087 and figs 4 and 6).

Regarding claim 31, Renner teaches a continuously variable transmission (“CVT”) (102) for a vehicle, comprising:
	a drive clutch (110) including a movable sheave and a stationary sheave (Renner, paragraph 0061);
	a driven clutch (112) operably coupled to the drive clutch (Renner, paragraph 0068 and fig 4) and including movable sheave and a stationary sheave (Renner, paragraph 0061); and
a housing (200) generally surrounding the drive and driven clutches and including an inner cover (230) and an outer cover (220) (Renner, paragraph 0069), and the distance between an outermost surface of the stationary sheave of the driven clutch and an innermost surface of the outer cover is approximately constant along a portion of the outer cover (outer portion of 224) (Renner, fig 6). See annotated figure 6 below showing the portion of the innermost surface of the outer cover that is at an approximately constant distance. It can be seen in figure 5B that the innermost surface of the outer cover at 224 extends further inside from the rest of the cover contour, and forms the bell shaped inner cover portion that is more closely shown in the annotated figure 6 below.

    PNG
    media_image3.png
    166
    223
    media_image3.png
    Greyscale


Regarding claim 32, Renner teaches the CVT of claim 31 disclosed above, and further teaches that the distance between the outermost surface of the stationary sheave of the driven clutch (122) and the innermost surface of the outer cover increases at a tapered region (central portion of 224) of the outer cover (Renner, fig 6 and annotated figure 6 above).

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant Remarks, filed 5/23/2022, with respect to the rejection(s) of claim(s) 1 and those further depending on claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Renner (cited above and in previous office action) and further in view of Stocks (cited above and in previous office action). While there is no suggestion from Renner or other indication that a fin angle less than 15 degrees would result in increased uniformity, the rejection is still valid, as it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to conduct simple testing known within the art to find the optimum fin angle. To further teach this point, the rejection now includes Stocks (cited in previous office action), wherein Stocks teaches that any number, arrangement, or shape of the fins may be utilized to produce the desired effects. As such, it would have been obvious to one in the art to modify the fins to have an optimum angle between them, as such a conclusion could easily be made with basic testing known in the art and is also taught by Stocks.
Applicant's arguments filed 5/23/2022 regarding claim 24 have been fully considered but they are not persuasive. Applicant argues that Renner does not teach air within the housing flowing to the driven pulley, however, this is taught by Renner in paragraph 0087. Specifically, Renner states that some of the air coming through the driving pulley inlet (across the housing from the driven pulley) flows past the driven pulley and into the driven pulley outlet. It is inherent that the air, which is inside the housing prior to reaching the driven pulley, must be directed to and past the driven pulley in order for it to escape through the driven pulley outlet. As such, Renner teaches all of the limitations of claim 24, as the volutes and channels taught by Renner function to direct said flow in the desired fashion, i.e. from within the housing towards the driven clutch.
Applicant’s arguments, see page 9 of Applicant Remarks, filed 5/23/2022, with respect to the rejection(s) of claim(s) 28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Renner (cited above and in previous office action). While Renner does teach a channel situated about plane 115 and within top space 201, it is apparent that this channel is not the one being claimed. However, Renner still teaches a channel that is defined within a recess that is defined on an interior surface of the outer cover, as can be seen in figures 4 and 7b. The shape taught by Renner matches the structure of the claimed invention exactly, and functions similarly to direct the air flow towards the drive clutch, as it is taught in paragraph 0087 by Renner that the air coming from the driven clutch side (where the present channel is situated) flows towards the drive clutch side and out of the drive clutch outlet.
Applicant's arguments filed 5/23/2022 regarding claim 31 have been fully considered but they are not persuasive. The innermost surface of the outer cover extends further beyond the contour of the outer cover, as can be seen in figure 6 by the bell shaped contour that is right below the sheave. This can further be seen in figure 5B, wherein it is shown that the portion 224 on the inside extends out of the page (see specifically how portion 224 overlaps a portion of the ribs 286). As such, the part of the outer cover that the applicant is suggesting to be the innermost surface is not in fact the innermost surface of the outer cover. The actual innermost surface does keep approximately the same distance from the stationary sheave for a portion of the cover. To further prove that the bell shaped contour is part of the inner cover, the applicant is directed to look at the air inlet at 244 in figure 6 - there is no space for the air to flow from the inlet into the gap defined by the applicant - as also shown in figure 5B, the air, which is taught by Renner to flow from an inlet in the outer cover along a portion of the outer cover (224), must flow along the bell portion, which very obviously is part of the outer cover and is mentioned in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bessho et al (US 2017/0002920 A1), Kinsman (US 2013/0033070 A1), Hicke (US 2016/0176283 A1), Itoo (US 2013/0090199 A1), Johnson et al (US 2009/0298627 A1), Minnichsoffer et al (US 2016/0061088 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R.K./Examiner, Art Unit 3651    

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653